


EXHIBIT 10.1

 

FORM OF

BAYLAKE BANK

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (this “Agreement”) is entered into this ___ day
of _________, 2008, by and between Baylake Bank (the “Bank”) and
________________ (the “Executive”). All terms not otherwise defined herein are
defined on Exhibit A of this Agreement.

 

RECITALS

 

The Executive is employed by the Bank in an executive capacity. The Bank is
entering into this Agreement to provide severance to the Executive in the event
that the Executive’s employment with the Bank is terminated without Cause, or by
the Executive for Good Reason, after the occurrence of a Change of Control of
Baylake Corp. (the “Parent”) so that if such a Change of Control is anticipated,
the Executive will be able to focus on the Bank’s business without distraction.

 

1.                  Severance Benefit. If the Executive’s employment with the
Bank is terminated without Cause, or if the Executive terminates his employment
for Good Reason, within 12 months after the occurrence of a Change of Control,
he will be entitled to the following:

 

(a)           Accrued Obligations. Within 20 days after the termination of
employment occurs, payment of the Executive’s then current base salary through
the termination date, any benefits accrued under the applicable Bank plans
through the termination date and any annual incentive payment for the year prior
to the year in which the Executive’s employment terminates which has been
accrued but not paid (hereafter, jointly, the “Accrued Obligations”), except if
the terms of the applicable plans provide otherwise;

 

(b)           Cash Lump-Sum Payment. A cash lump-sum payment equal to ___ times
the sum of (i) the greater of the Executive’s annual base salary when the Change
of Control occurs or when his/her employment terminates, (ii) the greater of
(A) the target bonus to which the Executive would be entitled for the year in
which the Change of Control occurs under the Bank’s or the Parent’s annual
incentive plan, (B)  the target bonus to which the Executive would be entitled
for the year in which the termination of employment occurs under the Bank’s or
the Parent’s annual incentive plan, or (C) the annual incentive bonus which the
Executive received which was attributable to services rendered during the year
prior to the year in which the termination of employment occurs, and (iii) an
amount equal to the contribution by the Bank or the Parent to any ERISA
qualified retirement plan(s) on behalf of the Executive for the year prior to
the year in which the termination of employment occurs. Such cash lump sum
payment shall be paid to the Executive within 20 days after the termination of
employment occurs, except as provided in the following sentence. If The Bank
determines that the Executive is a “specified employee” within the meaning of
Section 409A(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) at the time of termination of employment, and payments to the Executive
do not fit under the “short term deferral” or “separation pay plan” exceptions
to Section 409A coverage contained in Treas. Reg. §1.409A 1(b)(4) and §1.409A
1(b)(9), respectively, then the Bank will delay such payments to the minimum
extent necessary to avoid the 20% penalty tax under Code Section 409A. Any such
delayed payments shall be paid to Executive on the first day of the seventh
month after Executive’s termination of employment, and will bear interest from
the date such payments were due under this Agreement to the date of payment at
the applicable Federal short term rate under Section 1234(d) of the Code, as
established by the IRS for the month in which the Executive’s employment
terminated.

 

(c)           Health Insurance Continuation. If the Executive properly elects
continued medical and dental coverage under COBRA, payment by the Bank of a
dollar amount of the monthly premiums for the initial 12 months of the COBRA
period such that the Executive’s share of the monthly premiums is the same as it
would be if he were an active employee, provided, however, if the Executive
become eligible for medical and/or dental coverage from another employer, this
benefit shall cease.

 

1


--------------------------------------------------------------------------------


2.                 Cut-Back to Avoid Parachute Tax Exposure. Notwithstanding any
other provision of this Agreement, if any portion of the payments owing under
Section 1 of this Agreement, or under any other agreement with or plan of the
Parent or the Bank (in the aggregate “Total Payments”), would constitute an
“excess parachute payment,” then the Total Payments to be made to the Executive
shall be reduced such that the value of the aggregate Total Payments that the
Executive is entitled to receive shall be One Dollar ($1) less than the maximum
amount which the Executive may receive without becoming subject to the parachute
tax imposed by Section 4999 of the Code (or any successor provision) or which
the Bank may pay without loss of deduction under Section 280G(a) of the Code (or
any successor provision). For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code (or any successor provision), and such
“parachute payments” shall be valued as provided therein or in other applicable
guidance. If necessary to avoid the imposition of the parachute tax, Total
Payments shall be reduced or eliminated as specified by the Executive in writing
delivered to the Bank within ten business days of the Executive’s receipt of
notice that such reduction will be necessary or, if the Executive fails to so
notify the Bank, then as the Bank shall reasonably determine, so that there will
be no excess parachute payment.

 

 

3.

Covenants.

 

(a)           General Non-Competition Provisions. During the one-year period
after the termination of the Executive’s employment (such one-year period
referred to hereafter as the “Restricted Period”), the Executive agrees not to
provide Restricted Services that directly or indirectly benefit any Competitor’s
business activities within a 30-mile radius of any of the Bank’s business
locations where the Executive has an office. “Restricted Services” means
services substantially similar to the type performed by the Executive for the
Bank during the 24-month period preceding the end of the Executive’s employment
with the Bank. A “Competitor” means an entity in the financial services business
which is engaged in providing commercial banking or wealth management products
or services. For all purposes of this Section 3, the “Company” means the Bank,
Baylake Corp. and any subsidiaries of either the Bank or Baylake Corp.

 

(b)           Nonsolicitation of Customers. During the Restricted Period, the
Executive may not, directly or indirectly, attempt to sell to any Restricted
Customer, any goods, products or services of the type or substantially similar
to the type sold by the Company. The term Restricted Customer means any
individual or entity (i) for whom/which the Company provides goods, products or
services and (ii) with whom/which the Executive had direct contact on behalf of
the Company, or about whom/which the Executive acquired non-public information
in connection with his/her employment by the Company, during the 24 month period
preceding the end of the Executive’s employment with the Company. The term
“direct contact” as used in this paragraph means focused intentional contact by
the Executive to either maintain or enhance the Company’s business relationship
with such individual or entity, whether such contact was in person, by phone or
in writing.

 

(c)           Nonsolicitation of Employees. During the Restricted Period, the
Executive may not directly or indirectly encourage any employee of the Company
to terminate his/her employment with the Company or solicit such an individual
for employment in a manner which would end or diminish that employee’s services
to the Company.

 

(d)           Confidential Information. During the Executive’s employment with
the Bank and the Restricted Period, the Executive may not directly or indirectly
use, possess or disclose any Confidential Information except in the interest and
for the benefit of the Company. For purposes of this paragraph, the term
“Confidential Information” means all information of, about or related to the
Company or provided to the Company by its customers that is not known generally
to the public or the Company’s competitors. Confidential Information includes
but is not limited to: (i)  product specifications, information about products
under development, business plans, financial information, customer lists,
information about transactions with customers, sales and marketing strategies
and plans, acquisition strategies and plans, pricing strategies and plans,
information relating to sources and costs of services, personnel information and
business records; and (ii) information which is marked or otherwise designated
as confidential or proprietary by the Company; provided, however, that
Confidential Information shall not include any information which (w) can be
demonstrated by the Executive to have been known by him/her prior to his/her
employment by the Bank; (x) is or becomes generally available to the public
through no act or omission of the Executive; (y) is obtained by the Executive in
good faith from a third party who discloses such information to the Executive on
a non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (z) is independently developed
by the Executive outside the scope of his/her employment without use of
Confidential Information or Trade Secrets of the Company. If the Executive is
requested or becomes legally required or compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil or
criminal investigative demand, or similar process) or is required by a
governmental body to make any disclosure that is prohibited or otherwise
constrained by this Agreement, the Executive will provide the Bank with prompt
written notice of such request so that it may seek an appropriate protective
order or other appropriate remedy. Subject to the foregoing, the Executive may
furnish that portion (and only that portion) of the Confidential Information
that the Executive is legally compelled or is otherwise required to disclose.

 

2


--------------------------------------------------------------------------------


(e)           Trade Secrets. Executive hereby covenants and agrees that
Executive shall not, directly or indirectly, use, possess or disclose any Trade
Secret. “Trade Secret” has that meaning set forth under applicable law. The term
includes, but is not limited to, all computer source code, provided, however,
that Trade Secrets shall not include any information which (w) can be
demonstrated by the Executive to have been known by him/her prior to his/her
employment by the Bank; (x) is or becomes generally available to the public
through no act or omission of the Executive; (y) is obtained by the Executive in
good faith from a third party who discloses such information to the Executive on
a non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (z) is independently developed
by the Executive outside the scope of his/her employment without use of
Confidential Information or Trade Secrets of the Company. If the Executive is
requested or becomes legally required or compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil or
criminal investigative demand, or similar process) or is required by a
governmental body to make any disclosure that is prohibited or otherwise
constrained by this Agreement, the Executive will provide the Company with
prompt written notice of such request so that it may seek an appropriate
protective order or other appropriate remedy. Subject to the foregoing, the
Executive may furnish that portion (and only that portion) of the Trade Secret
that the Executive is legally compelled or is otherwise required to disclose.

 

(f)           Consequences of Failure to Abide By Covenants. The Executive
acknowledges that irreparable and incalculable injury will result to the
Company, its business or properties, in the event of a breach by the Executive
of any of the restrictions set forth in this Section 3. The Executive therefore
agrees that, in the event of any such actual, impending or threatened breach,
the Company will be entitled, in addition to any other remedies, to temporary
and permanent injunctive relief (without the necessity of posting a bond or
other security) restraining the violation or further violation of such
restrictions by the Executive. In addition, the Company shall be entitled to
stop all payments, including the payment of a portion of the Executive’s COBRA
insurance premiums, to which the Executive is otherwise entitled under Section 1
hereof. The election of any one or more remedies by the Company shall not
constitute a waiver of the right to pursue other available remedies. The
Executive further acknowledge that: (a) the Executive will be able to earn a
livelihood without violating the foregoing restrictions, (b) the covenants and
restrictions set forth in this Section 3 are necessary to protect the legitimate
business interests of the Company and (c) the Executive’s compliance with the
terms of Section 3 are material terms.

 

4.                     Return of Property. All memoranda, notes, records, other
documents, customer lists, software, computer files, and equipment, and all
copies thereof, relating to the operations or business of the Company, some of
which may be prepared by the Executive, and all objects associated therewith in
any way obtained by the Executive in connection with the performance of
Executive’s duties for the Company, shall be the exclusive property of the
Company. The Executive shall not copy or duplicate any of the aforementioned,
nor use any information concerning them other than in accordance with the
performance of the Executive’s duties for the Company. The Executive will, no
later than ten days after the termination of the Executive’s employment (or
earlier, at the Company’s written request), (a) deliver the original and all
copies of all of the aforementioned that may be in the Executive’s possession to
the Bank and (b) delete any such information on the Executive’s home or laptop
computer.

 

 

5.

Miscellaneous Provisions.

 

(a)        Successors of the Bank. If the Bank sells, assigns or transfers all
or substantially all of its business and assets to any entity other than an
entity more than 50% of the voting securities of which are owned by the Parent
(any such event, a “Sale of Business”), then the Bank shall assign all of its
right, title and interest in this Agreement as of the date of such event to such
entity, and the Bank shall cause such entity, by written agreement in form and
substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform from and after the date of such assignment all of the terms,
conditions and provisions imposed by this Agreement upon the Bank. In case of
(i) such assignment by the Bank and of assumption and agreement by such entity
or (ii) if the Bank merges into or consolidates or otherwise combines (where the
Bank does not survive such combination) with any Person, as used in this
Agreement, “Bank” shall thereafter mean such entity which executes and delivers
the agreement provided for in this Section 5(a) or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law, and this
Agreement shall inure to the benefit of, and be enforceable by, such entity.

 

(b)        Executive’s Heirs, etc. The Executive may not assign the Executive’s
rights or delegate the Executive’s duties or obligations hereunder without the
written consent of the Bank. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder as if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s surviving spouse or, if there be no surviving spouse, to the
Executive’s Estate.

 

3


--------------------------------------------------------------------------------


(c)        Notices. Any notice or communication required or permitted under the
terms of this Agreement shall be in writing and shall be delivered personally,
or sent by certified mail, return receipt requested, postage prepaid, or sent by
nationally recognized overnight carrier, postage prepaid, or sent by facsimile
transmission to the Bank at the Bank’s principal office in Sturgeon Bay,
Wisconsin or to the Executive at the address and facsimile number, if any,
appearing on the books and records of the Bank. Such notice or communication
shall be deemed given (a) when delivered if personally delivered; (b) five (5)
mailing days after having been placed in the mail, if the return receipt is
received back by the Bank (c) the business day after having been placed with a
nationally recognized overnight carrier, if evidence of delivery is obtained,
and (d) the business day after transmittal when transmitted with electronic
confirmation of receipt, if transmitted by facsimile. Any party may change the
address or facsimile number to which notices or communications are to be sent to
it by giving notice of such change in the manner herein provided for giving
notice. Until changed by notice, the following shall be the address and
facsimile number to which notices shall be sent:

 

 

If to the Bank, to:

Baylake Bank
Attn: Human Resources
217 N. 4th Avenue
Sturgeon Bay, WI 54235
(Fax) 920-746-6989

 

 

If to the Executive, to:

______________________
[Address]

 

(d)        Amendment or Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer as may be specifically
designated by the Board of Directors of the Bank (which shall not include the
Executive). No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.

 

(e)        Invalid Provisions. Should any portion of this Agreement be adjudged
or held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereby agree that the portion so held invalid, unenforceable or void
shall if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.

 

(g)        Survival of the Executive’s Obligations. The Executive’s obligations
under this Agreement shall survive if Executive receives the cash compensation
set forth in Section 1 hereof.

 

(h)        Governing Law. This Agreement and any action or proceeding related to
it shall be governed by and construed under the laws of the State of Wisconsin,
without regard to their conflict of laws provisions.

 

(i)        Withholding, etc. The Bank shall be entitled to withhold from amounts
to be paid to the Executive hereunder any federal and state income and
employment taxes which it is from time to time required to withhold. Any amounts
payable hereunder shall not count as compensation for purposes of any qualified
or nonqualified retirement benefit plan of the Bank or the Parent.

 

(j)         Not an Employment Contract. This agreement is not a contract for
employment. It does not give the Executive any right to continue as an employee
of the Bank and does not prevent the Bank from terminating the Executive’s
employment with the Bank at any time whatsoever.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

 

 

 

Baylake Bank

 

 

 

 

 

 

By:

 

[Name of Executive]

 

 

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

 

Definitions

 

1.                  “Cause” means a termination evidenced by a resolution
adopted in good faith by a majority of the members of the Board of Directors of
the Bank (excluding the Executive if he then serves on the Board) that the
Executive has (i) committed any act of fraud, embezzlement or theft in
connection with the Executive’s duties or in the course of employment with the
Bank and/or its parent or subsidiaries; (ii) willfully and continually failed to
perform substantially the Executive’s duties with the Bank and/or its parent or
subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness or injury, regardless of whether such illness or
injury is job-related) for an appropriate period, which shall not be less than
30 days, after the Chief Executive Officer of the Bank (or, if the Executive is
then Chief Executive Officer, the Board) has delivered a written demand for
performance to the Executive that specifically identifies the manner in which
the Chief Executive Officer (or the Board, as the case may be) believes the
Executive has not substantially performed the Executive’s duties;
(iii) willfully engaged in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Bank; (iv) willfully and wrongfully
disclosed any Trade Secret or other Confidential Information of the Bank and/or
any of its parent or subsidiaries, as defined in Sections 3(e) and 3(d),
respectively, of the Agreement or otherwise violates any of the provisions of
Section 3 thereof. For purposes of this provision, no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the Bank.

 

2.

“Change of Control” shall mean any of the following:

(a) The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (A) the then
outstanding shares of common stock of the Parent (the “Outstanding Parent Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Parent entitled to vote generally in the election of directors
(the “Outstanding Parent Voting Securities”); provided, however, that the
following acquisitions of common stock shall not constitute a Change of Control:
(A) any acquisition directly from the Parent (excluding an acquisition by virtue
of the exercise of a conversion privilege or by one person or a group of persons
acting in concert), (B) any acquisition by the Parent, (C) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Parent or any corporation controlled by the Parent or (D) any acquisition by any
corporation pursuant to a reorganization, merger, statutory share exchange or
consolidation which would not be a Change of Control under paragraph (iii) of
this Section 2; or

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Parent (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened “election contest”
or other actual or threatened “solicitation” (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) of proxies or
consents by or on behalf of a person other than the Incumbent Board; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (A) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Common Stock and Outstanding Parent Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (B) no person (excluding the Parent, any employee benefit plan
(or related trust) of the Parent or such corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, directly or indirectly, more than 50% of the
Outstanding Parent Common Stock or Outstanding Voting Securities, as the case
may be) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, statutory share exchange or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger, statutory share
exchange or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

 

5


--------------------------------------------------------------------------------


(iv) Consummation of (A) a complete liquidation or dissolution of the Parent or
(B) the sale or other disposition of all or substantially all of the assets of
the Parent, other than to a corporation, with respect to which following such
sale or other disposition, (1) more than 50% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Common Stock
and Outstanding Parent Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Parent Common Stock
and Outstanding Parent Voting Securities, as the case may be, (2) no person
(excluding the Parent and any employee benefit plan (or related trust) of the
Parent or such corporation and any person beneficially owning, immediately prior
to such sale or other disposition, directly or indirectly, more than 50% of the
Outstanding Parent Common Stock or Outstanding Parent Voting Securities, as the
case may be) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock of such corporation or
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Parent.

3.                  Good Reason. The Executive may terminate his employment for
Good Reason by (a) giving written notice to the Bank of the existence of one or
more of the events or conditions described below, no later than 90 days
following their initial existence, but only if (b)  the Bank has not remedied
the events or conditions giving rise to the Executive’s notice within 30 days
thereafter. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the events or conditions described in subsections
(i) through (iv), below:

(i) A material reduction in the Executive’s authority, duties or
responsibilities without the Executive’s express written consent;

(ii) A reduction in the Executive’s base salary;

(iii) Any action or inaction by the Bank that constitutes a material breach of
the provisions of the Agreement;

(iv) The Bank requiring the Executive to be based anywhere other than Sturgeon
Bay, Wisconsin or Green Bay, Wisconsin except for required travel on the Bank’s
business to an extent substantially consistent with the Executive’s present
business travel obligations without the Executive’s express written consent.

 

4.                  Termination of Employment. For all purposes of the
Agreement, the determination of whether Executive’s employment has terminated
will be made in accordance with Treas. Reg. §1.409A-1(h)(1)(ii), as the same may
be amended from time to time, promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

 














6


--------------------------------------------------------------------------------